UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-2366


ADRIAN MULDROW,

                  Plaintiff – Appellant,

           v.

SCHMIDT BAKING COMPANY, INC.,

                  Defendant – Appellee,

           and

TWO FARMS, INC., d/b/a Royal Farms Store,

                  Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:11-cv-00519-WDQ)


Argued:   September 17, 2013                 Decided:   October 18, 2013


Before MOTZ and DIAZ, Circuit Judges, and John A. GIBNEY, Jr.,
United States District Judge for the Eastern District of
Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Jon Wyndal Gordon, LAW OFFICE OF J. WYNDAL GORDON, PA,
Baltimore, Maryland, for Appellant.   Kathleen Pontone, MILES &
STOCKBRIDGE, PC, Baltimore, Maryland, for Appellee.   ON BRIEF:
Stephanie K. Baron, Julie S. Siegel, MILES & STOCKBRIDGE, PC,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Adrian    Muldrow       filed     suit       under    Title    VII    of    the    Civil

Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”), and

42 U.S.C. § 1981, alleging race discrimination, retaliation, and

hostile work environment claims.                     He now appeals from a district

court order granting summary judgment to his former employer,

Schmidt    Baking    Company,          Inc.         The   district     court       held     that

Muldrow     failed       to        establish    a     prima    facie        case    of      race

discrimination,      rebut           Schmidt’s        legitimate      nondiscriminatory

reasons for terminating him, or establish a prima facie case of

a hostile work environment.               We agree and affirm the judgment of

the district court.



                                               I.

                                               A.

       We recite the relevant facts in the light most favorable to

Muldrow.       See, e.g., Howard v. Winter, 446 F.3d 559, 562 n.2

(4th    Cir.    2006).         In    March     2006,      Schmidt    hired    Muldrow,        an

African    American,          as    “general        help.”     J.A.    36-37.         Schmidt

promoted him to route salesman in February 2007.                                   On May 4,

2010,     Schmidt    suspended            Muldrow         pending      termination           and

subsequently fired him.

       Between April 2008 and April 2010, Muldrow received two

verbal     reprimands,         two     written        reprimands,      two        letters     of

                                                3
concern, and counseling.            In addition, Schmidt suspended Muldrow

in November 2009 for poor performance: among other shortcomings,

he had allegedly falsified company documents.

      In the week preceding Muldrow’s May 4, 2010 suspension,

Schmidt Project Sales Manager Andrew Zinkand twice emailed Jodi

Sprenkle,      Schmidt      North   East     Depot     Branch   Manager,      regarding

Muldrow’s conduct.          On April 29, 2010, Zinkand notified Sprenkle

that Muldrow had delivered products to Royal Farms Store No. 15

before    6:00      a.m.    in    violation      of    store    policy.       Sprenkle

responded that she was “replacing him anyway.”                         J.A. 453.      On

May 3, 2010, Zinkand emailed Sprenkle again after Muldrow was

caught allegedly falsifying a company document by signing his

own delivery ticket at Royal Farms Store No. 29--a ground for

immediate termination according to company policy.

      On the morning of May 4, 2010, Muldrow entered Royal Farms

Store    No.   15     for   a    delivery.       According      to   Muldrow,   Selina

Windsor, the store’s deli manager, “exploded” at him in a “loud

and embarrassing tone.”             J.A. 419C.         She allegedly said, “‘Who

the   fuck     does    this      Nigger    think      he’s   talking    to,    I’m   not

checking-in this Nigger.’”                 Id. (emphasis omitted).              Shortly

thereafter, Muldrow reported the incident to Schmidt and Royal

Farms.

      A few hours later, Zinkand conducted an investigation at

Royal Farms Store No. 15.            At the time, no one corroborated what

                                             4
Muldrow had reported to Schmidt.            Zinkand also visited Royal

Farms Store No. 29, where Muldrow had allegedly falsified his

delivery ticket the previous day, as part of his investigation

of Muldrow’s claims and performance.

     Muldrow met with Sprenkle that afternoon.              According to

Muldrow, Sprenkle said that Muldrow had started a “forest fire”

by reporting the incident to Royal Farms.            J.A. 238.      Muldrow

also heard Sprenkle ask Sharon Crispens, Schmidt’s Director of

Human Resources,    why Muldrow was being suspended. 1             Crispens

allegedly responded, “find something.”         Id.   Sprenkle then told

Muldrow that Schmidt was suspending him pending termination.

     Muldrow filed a grievance of his suspension, and Schmidt

held a hearing on May 17, 2010.          Schmidt terminated Muldrow the

same day.

                                    B.

     Following his suspension, Muldrow filed a complaint against

Schmidt and Royal Farms with the Equal Employment Opportunity

Commission (“EEOC”). 2   On February 25, 2011, Muldrow sued both

companies   for   violations   of   Title    VII   and   related    claims.

     1
       Muldrow also described the question posed by Sprenkle as
“what am I to do with this?”      J.A. 93.   The district court
quotes this version of the question in its opinion.     See J.A.
519.
     2
       Although Muldrow stated in his complaint that he received
a right to sue letter from the EEOC, the letter is not part of
the record on appeal.    Nor did the parties provide details of
the EEOC investigation to the district court. See J.A. 521.


                                    5
Muldrow and Schmidt stipulated to the dismissal with prejudice

of Muldrow’s claims against Royal Farms on February 17, 2012.

Muldrow and Schmidt then moved for summary judgment.

       The    district     court    granted     summary    judgment       to   Schmidt.

With respect to Muldrow’s race discrimination claim, the court

found        that   Muldrow       did    not     offer     direct       evidence       of

discrimination.        Muldrow also failed to establish a prima facie

case    of    discrimination       because     he   did   not    show   that     he   was

meeting Schmidt’s legitimate expectations at the time of his

termination.          As   to   Muldrow’s       retaliation      claim,    the      court

concluded that Muldrow had established a prima facie case but

failed to rebut Schmidt’s legitimate, nondiscriminatory reasons

for terminating him.               Finally, the district court determined

that Muldrow did not establish a prima facie case with respect

to his hostile work environment claim because he did not show

that Windsor’s conduct was imputable to Schmidt.                          This appeal

followed.



                                          II.

       We    review   de   novo     a   district    court’s     decision       to   grant

summary judgment, “viewing the facts and reasonable inferences

therefrom in the light most favorable to [Muldrow].”                           Bonds v.

Leavitt, 629 F.3d 369, 380 (4th Cir. 2011).                     Summary judgment is

appropriate when “there is no genuine dispute as to any material

                                           6
fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).

        After having the benefit of oral argument and carefully

reviewing the briefs, record, and legal authorities, we conclude

that the district court’s analysis was substantially correct.

See Muldrow         v.   Schmidt     Baking       Co.,   No.   WDQ-11-0519,    2012 WL
4838500 (D. Md. Oct. 5, 2012). 3                   Muldrow failed to establish a

prima       facie   case   of    race   discrimination          or   a   hostile   work

environment.         With respect to the retaliation claim, Muldrow

failed to rebut Schmidt’s legitimate, nondiscriminatory reasons

for his termination.            Even accepting the “forest fire” and “find

something”      comments        as   true,    Schmidt      conducted     a   good-faith

investigation of Muldrow’s claims and honestly believed that his

claims were not credible.                When combined with the legitimate

ground for firing Muldrow (i.e., his poor performance), we agree

with the district court that summary judgment was also proper on

the retaliation claim.

     The district court’s judgment is therefore

                                                                              AFFIRMED.




        3
       Muldrow also challenges the district court’s denial of his
motion to strike. We find no error in this ruling.



                                              7